PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4094


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JAMAAL EUGENE EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:15-cr-00057-H-1)


Argued:   December 9, 2016                 Decided:   February 2, 2017


Before TRAXLER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by published opinion. Judge Keenan wrote the opinion,
in which Judge Traxler and Judge Shedd joined.


ARGUED: Jennifer Claire Leisten, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.        Phillip
Anthony Rubin, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.     ON BRIEF: Thomas P. McNamara,
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.       John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, Kristine L.
Fritz, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
BARBARA MILANO KEENAN, Circuit Judge:

      In this appeal, we consider the familiar question whether a

particular offense constitutes a “crime of violence” within the

meaning      of    18    U.S.C.    § 924(c).           Under   the    terms       of   Section

924(c), a person convicted of a qualifying crime of violence in

which    a   firearm       is     discharged      is    subject      to    a    consecutive,

mandatory sentence of not less than 10 years’ imprisonment.                                 18

U.S.C. § 924(c)(1)(A)(iii).

      The crime that we presently examine is the federal offense

of carjacking, in violation 18 U.S.C. § 2119 (the carjacking

statute).          The    district     court      held     that      the       defendant   was

subject      to    a    consecutive    term       of    imprisonment           under   Section

924(c), because his conviction under the carjacking statute was

categorically a crime of violence.                       Upon our review, we agree

with the district court that the carjacking statute qualifies as

a crime of violence under Section 924(c), because the carjacking

statute “has as an element the use, attempted use, or threatened

use     of   physical       force     against      the     person         or    property   of

another.”         18 U.S.C. § 924(c)(3)(A).              Accordingly, we affirm the

district court’s judgment.


                                          I.

        In July 2013, defendant Jamaal Evans was a passenger in a

car owned and driven by his friend, Amani Duke.                                   During the



                                              2
course of the outing, Evans asked Duke to drive into a vacant

parking lot, purportedly to meet Evans’ cousin.                        In the parking

lot, Evans brandished a pistol, and ordered Duke out of the car.

Evans attempted to steal Duke’s wallet and shot Duke in each

leg.       Immediately thereafter, Evans drove away in Duke’s car.

After Evans departed, Duke crawled to a nearby road where he

ultimately      received       assistance,        and     was     transported     to    a

hospital for emergency medical treatment.

       A    federal     grand       jury     charged      Evans     with    carjacking

resulting in serious bodily injury, in violation of 18 U.S.C.

§ 2119(2),     and    using     a    firearm     during    and    in   relation    to    a

carjacking,     a     crime     of     violence,     in    violation       of   Section

924(c)(1)(A).         The indictment also included two counts of Hobbs

Act robbery, in violation of 18 U.S.C. § 1951(b), and two counts

of using a firearm during and in relation to Hobbs Act robbery,

in violation of Section 924(c)(1)(A).

       Evans   filed     a    motion    to     dismiss    under     Federal     Rule    of

Criminal Procedure 12(b)(3)(B), arguing that the three counts in

the indictment alleging violations of Section 924(c)(1)(A) did

not state an offense because neither Hobbs Act robbery nor the

carjacking statute qualified as “crimes of violence” within the

meaning of Section 924(c).              After a hearing, the district court

denied the motion, ruling that Hobbs Act robbery and federal



                                             3
carjacking both categorically qualified as crimes of violence

for purposes of Section 924(c).

     After the district court denied Evans’ motion to dismiss,

Evans and the government entered into a plea agreement.                             Evans

agreed to plead guilty to one count of Hobbs Act robbery, one

count under the carjacking statute, and one count of discharging

a firearm during a carjacking, in exchange for the government

dismissing    the    other   three     counts.        The    plea    agreement        also

preserved Evans’ right to appeal the district court’s ruling

that the federal offense of carjacking qualified as a crime of

violence under Section 924(c).

     The     district     court     accepted     Evans’           guilty    plea,     and

sentenced    him     to   serve     concurrent       sentences       of    96   months’

imprisonment    on    the    robbery    and    carjacking          counts,      and    120

months’ imprisonment under Section 924(c), to run consecutively

with the other two offenses, for a total term of 216 months’

imprisonment.        Evans    now    appeals     from       the    district     court’s

judgment    solely    with   respect     to    his    conviction          and   sentence

imposed under Section 924(c). 1




     1 Evans does not appeal his convictions or sentences for the
Hobbs Act robbery and the carjacking offenses.


                                         4
                                          II.

     Although Evans was convicted under subsection (2) of the

carjacking statute because he caused bodily injury to Duke, we

consider on appeal the more general offense described in the

carjacking statute that does not require conduct resulting in

serious    bodily    injury.        See    18    U.S.C.   § 2119(1).     If     that

lesser-included crime qualifies as a crime of violence within

the meaning of Section 924(c), then the aggravated offense under

subsection    (2)    of     the   carjacking        statute   necessarily       also

qualifies as a crime of violence.                 See United States v. McNeal,

818 F.3d 141, 157 (4th Cir. 2016).                   Thus, the sole issue that

we consider here is whether carjacking punishable under Section

2119(1) qualifies as a crime of violence within the meaning of

Section    924(c).     To    make    that       determination,   we   examine   the

definition of crime of violence set forth in Section 924(c)(3),

and compare that definition to the elements of the carjacking

statute.

                                           A.

     Section 924(c) prescribes criminal penalties for anyone who

discharges a firearm “during and in relation to any crime of

violence.”     18 U.S.C. § 924(c)(1)(A)(iii).                 The determination

whether a particular criminal offense qualifies as a crime of

violence under Section 924(c) presents a legal question, which

we review de novo.        McNeal, 818 F.3d at 151.

                                           5
     Section 924(c)(3) defines “crime of violence” as any felony

that either:

     (A) has as an element the use, attempted use, or
     threatened use of physical force against the person or
     property of another, or

     (B) that by its nature, involves a substantial risk
     that physical force against the person or property of
     another may be used in the course of committing the
     offense.

18 U.S.C. § 924(c)(3).          Thus, we look first to the language of

subparagraph     (A),   commonly      known     as    the     “force    clause,”    to

consider    whether     a    conviction       under   the     carjacking       statute

qualifies   as   a    crime   of    violence     under      that   portion     of   the

statutory definition. 2        See United States v. Fuertes, 805 F.3d
485, 498 (4th Cir. 2015).

     As used in subparagraph (A), the statutory phrase “physical

force” requires the use of “violent force,” which necessarily

“connotes a substantial degree of force.”                   See Johnson v. United

States, 559 U.S. 133, 140 (2010) (interpreting the definition of

“violent    felony”     in    the   force      clause    of    the     Armed   Career

Criminal Act (ACCA)); Leocal v. Ashcroft, 543 U.S. 1, 11 (2004)

(interpreting the definition of crime of violence in 18 U.S.C.

§ 16 as suggesting “a category of violent, active crimes”).                         In


     2 Because we hold that federal carjacking qualifies as a
crime of violence under the force clause, we need not decide in
this case whether subparagraph (B) remains valid in light of the
Supreme Court’s decision in Johnson v. United States, 135 S. Ct.
2551 (2015).


                                          6
order    to   qualify       as   “violent      physical         force,”   the    degree   of

force    employed      must      be   “capable       of    causing   physical      pain   or

injury to another person.”                Johnson, 559 U.S. at 140; see also

United States v. Gardner, 823 F.3d 793, 803 (4th Cir. 2016).

     Because the force clause of Section 924(c)(3) encompasses

only crimes that have “as an element the use, attempted use, or

threatened     use     of     physical        force,”      18    U.S.C.   § 924(c)(3)(A)

(emphasis      added),        we      apply    the        elements-based        categorical

approach articulated by the Supreme Court to decide whether the

carjacking     statute        satisfies       this    statutory      definition.          See

Descamps v. United States, 133 S. Ct. 2276, 2283 (2013).                              Under

the categorical approach, we analyze only the elements of the

offense in question, rather than the specific means by which the

defendant committed the crime.                  United States v. Price, 777 F.3d
700, 704–05 (4th Cir. 2015).                       Accordingly, we must determine

whether       crimes        committed         under        the     carjacking      statute

necessarily require the use, attempted use, or threatened use of

violent physical force.               See 18 U.S.C. § 924(c)(3)(A); Gardner,
823 F.3d at 803.

                                               B.

     We turn to consider the language of the carjacking statute,

which provides that:

        Whoever, with the intent to cause death or serious
        bodily harm[,] takes a motor vehicle that has been
        transported, shipped, or received in interstate or

                                               7
     foreign commerce from the person or presence of
     another by force and violence or by intimidation, or
     attempts to do so, shall—

           (1) be fined under this title or imprisoned not
           more than 15 years, or both,

           (2) if serious bodily injury . . . results, be
           fined under this title or imprisoned not more
           than 25 years, or both, and

           (3) if death results, be fined under this title
           or imprisoned for any number of years up to life,
           or both, or sentenced to death. 3

18 U.S.C. § 2119.

     Evans contends that because this offense can be committed

“by intimidation,” the offense does not necessarily include as

an element “the use, attempted use, or threatened use of force”

required   by   Section   924(c)(3).   Evans   argues   that   the    term

“intimidation” commonly is defined as “putting in fear of bodily

harm,” which would include a threat to poison another.               Thus,

relying on our decision in United States v. Torres-Miguel, 701
F.3d 165 (4th Cir. 2012), Evans argues that a defendant may be

convicted under the carjacking statute for taking a vehicle by

threatening to poison another, without the “use, attempted use,

or threatened use of violent physical force.”


     3  Section 2119 establishes three separate carjacking
offenses in its three subsections. See Jones v. United States,
526 U.S. 227, 235–36, 252 (1999). However, because our analysis
focuses on the element of using “force and violence” or
“intimidation,” which element is common to all three versions of
the crime, our conclusions apply equally to all three carjacking
offenses.


                                   8
     In        response,         the        government        argues          that      the      term

“intimidation,” as used in the statutory phrase “by force and

violence or by intimidation,” denotes a threat to use violent

force.     Therefore, in the government’s view, the employment of

intimidation         to       commit    the       federal     crime        of    carjacking       is

encompassed within the “use, attempted use, or threatened use of

physical        force”         required        under      Section          924(c)(3)(A)          for

commission       of       a    crime     of       violence.          We       agree     with     the

government’s interpretation of the statute.

     Our analysis whether the federal crime of carjacking is a

crime of violence for purposes of Section 924(c) is governed

directly by our recent decision in McNeal, 818 F.3d 141.                                      There,

we considered the question whether the federal crime of bank

robbery was a “crime of violence” as defined by the force clause

of   Section         924(c)(3),        thereby         subjecting          the    defendant        to

punishment       under        Section       924(c)     for    using       a     firearm    in    the

commission of bank robbery.                   See id. at 151–57.

     The bank robbery statute at issue in McNeal contained the

required       element        that    the    property        in    question       be    taken    “by

force    and    violence,        or     by    intimidation.”              18     U.S.C.    § 2113.

This phrase in the federal bank robbery statute is substantively

identical       to    the       specific       phrase       in     Section       2119     that    we

consider       here.           Compare       18    U.S.C.         § 2113       (“by    force      and

violence, or by intimidation”), with id. § 2119 (“by force and

                                                   9
violence or by intimidation”).                     We held in McNeal that the term

“intimidation,” as used in the federal bank robbery statute,

required      the        threatened        use     of    physical          force,       and   that,

therefore,         the     federal        crime    of     bank       robbery      categorically

qualified     as     a     crime     of    violence       under       the   force       clause    of

Section 924(c)(3).                 McNeal, 818 F.3d at 153; see also United

States v. Wagstaff, 865 F.2d 626, 627 (4th Cir. 1989) (defining

“intimidation”           to   require       “a    threat       of    bodily      harm    from    the

defendant’s acts”) (citation omitted).

     Our     decision         in    McNeal        relied       on    the    “straightforward”

holdings employed             by    two    of     our    sister      circuits,        which     have

concluded that the crime of carjacking under Section 2119 is a

crime   of    violence.             McNeal, 818 F.3d       at   153     (citing      United

States v. Moore, 43 F.3d 568, 572–73 (11th Cir. 1994); United

States v. Mohammed, 27 F.3d 815, 819 (2d Cir. 1994)).                                    In Moore,

the Eleventh Circuit held that “carjacking is always and without

exception a crime of violence,” 43 F.3d at 573, and in Mohammed,

the Second Circuit held that “it is clear that a violation of

. . . the carjacking statute[] is a crime of violence,” 27 F.3d

at 819.

     We      are     not      aware       of    any     case    in       which    a     court    has

interpreted the term “intimidation” in the carjacking statute as

meaning anything other than a threat of violent force.                                          See,

e.g., In re Smith, 829 F.3d 1276, 1280 (11th Cir. 2016) (holding

                                                  10
that        “intimidation”             in       the        federal         carjacking          statute

necessarily         means    threatened            use     of      violent      physical       force).

Nor    do    we    discern       any       basis      in     the    text      of   the      carjacking

statute       for    viewing          the       term       “intimidation”             as    having     a

different         meaning    from         our     construction           of    the     substantively

identical term in McNeal.                    The act of taking a motor vehicle “by

force and violence” requires the use of violent physical force,

and the act of taking a motor vehicle “by intimidation” requires

the threatened use of such force.                          See Smith, 829 F.3d at 1280.

       Our conclusion is not altered by our decision in Torres-

Miguel.       There, we observed that “a crime may result in death or

serious injury without involving use of physical force,” and

held that the California statute at issue was therefore not a

“crime of violence.” 701 F.3d at 168-69.                  However, unlike the

statute       at    issue        in       Torres-Miguel,            the       carjacking       statute

includes the statutory element of “by force and violence or by

intimidation.”            18 U.S.C. § 2119.                   And, as we have held, the

term    “intimidation”            used       in    this      context          means    a    threat    of

violent force.         See McNeal, 818 F.3d at 156.                             We therefore hold

that the term “intimidation,” as used in the phrase “by force

and    violence      or     by    intimidation”              in    the     carjacking         statute,

necessarily         includes          a     threat      of      violent        force       within    the




                                                   11
meaning of the “force clause” of Section 924(c)(3). 4           See McNeal,
818 F.3d   at   153;   see   also        Wagstaff, 865 F.2d   at   628.

Accordingly, Evans’ crime of conviction, carjacking resulting in

bodily injury in violation of Section 2119(2), is categorically

a crime of violence under the force clause of Section 924(c)(3),

and we affirm his conviction and sentence under Section 924(c).


                                 III.

      For these reasons, we affirm the district court’s judgment.



                                                                    AFFIRMED




      4We disagree with Evans’ contention that we should not
follow our reasoning in McNeal because that analysis relies on
out-of-circuit cases predating the Supreme Court’s 2010 opinion
in Johnson, which limited the definition of “violent force” in
ACCA’s force clause to violent physical force. See Johnson, 559
U.S. at 140. We observe that the Eleventh Circuit recently has
reiterated that its holding in Moore remains valid after
Johnson, and that carjacking in violation of 18 U.S.C. § 2119
qualifies as a crime of violence under the force clause.     See
Smith, 829 F.3d at 1280 (citing Moore, 43 F.3d at 572–73). The
Sixth Circuit, Eighth Circuit, and Eleventh Circuit also have
followed our reasoning in McNeal, concluding that federal bank
robbery qualifies as a “crime of violence.”     Holder v. United
States, 836 F.3d 891, 892 (8th Cir. 2016) (force clause of
§ 924(c)(3)(A)); In re Sams, 830 F.3d 1234, 1239 (11th Cir.
2016) (force clause of § 924(c)(3)(A)); United States v.
McBride, 826 F.3d 293, 296 (6th Cir. 2016) (force clause of
career offender guideline at U.S.S.G. § 4B1.2).


                                      12